Title: John Adams to Abigail Adams, 16 December 1796
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Philadelphia Decr 16. 1796
          
          I recd this morning your kind Letter of the 7th. and wonder you had not recd a Letter. I wrote from Stratford & Newyork and twice a Week since I have been here.
          
          your Anxiety for your Country is amiable and becomes your Character. Elevated Expectations of Grandeur and Glory as well as Prosperity have accompanied me through Life and been a great source of my Enjoyment. They are not diminished by the present Prospect.
          It seems to be now certain, that Unless Mr Jefferson has Votes in N. Hampshire, Vermont or Rhode Island he cannot be President. But it is not improbable that Mr Pinckney may be.— unless N. C. should be of opinion with Virginia that J. A. had better be P. than Pinckney.
          The Northern Members have kept their Promise better than the Southern. They have got a great Number for Pinckney, but the Southern have got none for A.
          The English Party have outgeneraled the French and American both. That is the Construction I put upon it though others would make me beleive if they could that it is an insidious Maneuvre of Hamiltons individual Ambition. I care not whose Maneuvre it is; nor who is the Dupe, nor whether it is foreign Influence or private Ambitions, so long as I am not guilty of any sin of Omission or Commission in the Business. The whole system is utterly repugnant to my Judgment and Wishes. I wish Patrick Henry had 138 Votes and would Accept them. Pinckney has no Pretensions to any of them more than Dr Jarvis. If Chance and Tricks are to decide, it had better be decided by french Influence for aught I know or even by English, for either Jefferson or Hamilton had better Pretensions and would have made better Presidents than Pinckney.
          I shall not suffer so much in retiring as the P. whose tender feelings are excited both by Kindness & Unkindness. I shall retire without much of either to harrow up my soul. It is rather a dull Prospect to see nothing but ones Ploughshare between one and the Grave but I am confident I can bear it as well as the P.— My Misery will all be over by the Ninth of Feb. if I am released— But that is too long.
          yours most affectionately
          
            J. A
          
        